271 F.2d 226
Louie Monroe ALLEN, Appellant,v.UNITED STATES of America, Appellee.
No. 17758.
United States Court of Appeals Fifth Circuit.
October 27, 1959.

Harold L. Murphy, Howe & Murphy, D. B. Howe, Buchanan, Ga., for appellant Louie Monroe Allen.
Charles D. Read, Jr., Acting U. S. Atty., E. Ralph Ivey, Asst. U. S. Atty., Alanta, Ga., for appellee.
Before RIVES, Chief Judge, and TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
Appellant attacks his conviction for carrying on the business of a wholesale liquor dealer without paying the special tax. 26 U.S.C.A. § 5691. The evidence showing a series of weekly and biweekly sales totaling 408.3 cases of liquor by defendant to a private club over the period from May 1957 to November 1958, amounting to $32,227.01, adequately supports a finding implicit in the verdict of guilty that appellant held himself out as a wholesale liquor dealer ready, willing and able to deliver liquor in quantities of five wine gallons in one sale. 26 U.S.C.A. § 5112. Johnson v. United States, 5 Cir., 1936, 84 F.2d 114; Taran v. United States, 8 Cir., 1937, 88 F.2d 54. Finally, appellant did not object below to the portion of the jury charge now complained of. He thus waived his right to complain. F.R.Crim. P. 30, 18 U.S.C.A. Moreover, the instruction is not shown to have been improper or prejudicially harmful.


2
Affirmed.